Citation Nr: 1604917	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  08-24 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increase in the initial disability evaluations for carpal tunnel syndrome (CTS) of the right hand, rated as 10 percent disabling from April 1, 2006, through June 28, 2011, and 30 percent disabling thereafter.

2.  Entitlement to an increase in the initial disability evaluations for carpal tunnel syndrome (CTS) of the left hand, rated as 10 percent from April 1, 2006 through June 28, 2011, and 20 percent disabling thereafter.

3.  Entitlement to an initial disability evaluation in excess of 10 percent for left foot status post bunionectomy, excluding periods of temporary total disability.

4.  Entitlement to an initial disability evaluation in excess of 10 percent for right foot status post bunionectomy.

5.  Entitlement to an initial disability evaluation in excess of 30 percent for bilateral pes planus.

6.  Entitlement to an separate initial disability evaluation in excess of 10 percent prior to September 3, 2014, for instability of the right knee, excluding periods of temporary total disability.

7.  Entitlement to a separate initial compensable disability evaluation for instability of the right knee from September 3, 2014, excluding periods of temporary total disability.

8.  Entitlement to an initial compensable disability evaluation for dislocated semilunar cartilage of the right knee prior to September 3, 2014, excluding periods of temporary total disability.

9.  Entitlement to an initial disability evaluation in excess of 20 percent for dislocated semilunar cartilage of the right knee from September 3, 2014, excluding periods of temporary total disability.

10.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran had active military service from September 1985 to March 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  By that rating action, the RO, in part, granted service connection for CTS of the right and left hands; each hand was assigned an initial noncompensable rating, effective April 1, 2006..  The RO also granted service connection for pes planus of the left foot and a right knee disability.  Each disability was assigned an initial 10 percent rating, effective April 1, 2006, the date of the day following the Veteran's discharge from active duty.  38 C.F.R. § 3.400.  The Veteran appealed the RO's assignment of the initial noncompensable and 10 percent ratings assigned to the above-cited service-connected disabilities, respectively, to the Board.

By April 2007 and February 2010 rating actions, the RO assigned 100 percent evaluations to the service-connected pes planus of the left foot and right knee disability under 38 C.F.R. § 4.30 (2013) beginning September 14, 2006 and July 27, 2009, respectively.  The 10 percent evaluations were restored to the above-cited service-connected disabilities, effective November 1, 2006 and November 1, 2009, respectively.  (See April 2007 and February 2010 rating actions).  In a May 2010 Supplemental Statement of the Case (SSOC), the RO assigned initial 10 percent ratings to the service-connected CTS of the right and left hands, effective May 20, 2010, the date of a VA Fee Basis examination report reflecting an increase in severity of these disabilities.  (See May 2010 VA Fee Basis examination report).

In March 2011, the Veteran testified before the undersigned Veterans Law Judge at the Board's offices in Washington, D.C.  A copy of the hearing transcript has been associated with the record.

In June 2011, this matter was before the Board at which time it was remanded for further development.  
In a November 2012 rating action, the Appeals Management Center (AMC) increased the evaluation of CTS of the right hand to 10 percent, effective April 1, 2006, and to 30 percent effective June 29, 2011, the date of VA examination conducted in accordance with the Board's June 2011 remand directives.  In that rating action, the AMC also increased the evaluation of CTS of the left hand to 10 percent effective April 1, 2006, and to 20 percent effective June 29, 2011, the date of VA examination conducted in accordance with the Board's June 2011 remand directives.  

In June 2014, the Board remanded claims of entitlement to an initial evaluation in excess of 10 percent for CTS of the right hand from April 1, 2006, through June 28, 2011, and in excess of 30 percent thereafter, entitlement to an initial evaluation in excess of 10 percent for CTS of the left hand from April 1, 2006, through June 28, 2011, and in excess of 20 percent thereafter, entitlement to an initial evaluation in excess of 10 percent for pes planus of the left foot, status-post bunionectomy, excluding a period of temporary total disability, and entitlement to an initial evaluation in excess of 10 percent for a right knee disability, excluding periods of temporary total disability.

In a December 2014 Supplemental Statement of the Case (SSOC), the AMC assigned a 30 percent evaluation for bilateral pes planus, effective April 1, 2006, as well as separate evaluations of 10 percent for each foot, status-post bunionectomy.  The AMC also granted a 20 percent evaluation for the service-connected right knee disability, effective September 3, 2014.  The issues on the cover page of this decision reflect these evaluations.  Because the maximum benefits were not granted, the issues of entitlement to higher evaluations remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Since the latest SSOC, evidence not yet considered by the Agency of Original Jurisdiction (AOJ) in the first instance was associated with the record.  Nevertheless, the Veteran has waived initial RO consideration thereof.  See 38 C.F.R. § 20.1304(c) (2015).

The Board notes that, in Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Veteran in this case has claimed that he is unable to work by reason of his service-connected disabilities.

The issue of entitlement to a TDIU being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to June 29, 2011, CTS of the right, non-dominant, hand did not manifest by moderate, severe or complete paralysis, but rather pain and numbness with decreased manual dexterity.

2.  Prior to June 29, 2011, CTS of the left, dominant, hand did not manifest by moderate, severe or complete paralysis, but rather pain and numbness with decreased manual dexterity.

3.  From June 29, 2011, CTS of the right, non-dominant, hand did not manifest by severe or incomplete paralysis, but rather moderate pain and numbness with decreased manual dexterity.

4.  From June 29, 2011, CTS of the left, dominant, hand did not manifest by manifest by severe or incomplete paralysis, but rather moderate pain and numbness with decreased manual dexterity. 

5.  Service connected left foot status-post bunionectomy, has required corrective surgery, and throughout the applicable period manifested primarily by pain, with occasional swelling subjectively attributed to the hallux valgus deformity.

6.  Service connected right foot status-post bunionectomy, has required corrective surgery, and throughout the applicable period manifested primarily by pain, with occasional swelling subjectively attributed to the hallux valgus deformity

7.  Prior to September 3, 2014, the service-connected right knee disability manifested by dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, and slight instability, but not by extension limited to greater than 15 degrees or extension limited to greater than 60 degrees.

8.  From to September 3, 2014, the service-connected right knee disability manifested by dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint, but not by instability, extension limited to greater than 15 degrees or extension limited to greater than 60 degrees.

9.  Throughout the applicable period bilateral pes planus has not manifested by extreme tenderness of plantar surfaces of the feet, severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.


CONCLUSIONS OF LAW

1.  Prior to June 29, 2011, the criteria for a disability evaluation in excess of 10 percent for CTS of the right hand have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).

2.  From June 29, 2011, the criteria for a disability evaluation of 20 percent, but no greater, are met for CTS of the right hand.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).

3.  Prior to June 29, 2011, the criteria for a disability evaluation in excess of 10 percent for CTS of the left hand have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).

4.  From June 29, 2011, the criteria for a disability evaluation of 30 percent, but no greater, are met for CTS of the left hand.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b), 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2015).

5.  The criteria for a disability evaluation in excess of 10 percent for the Veteran's left foot status post bunionectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2015).

6.  The criteria for a disability evaluation in excess of 10 percent for the Veteran's right foot status post bunionectomy, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2015).

7.  The criteria for a disability evaluation in excess of 30 percent for the Veteran's bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

8.  Effective April 1, 2006, the criteria for a 20 percent evaluation, but no greater, have been met for dislocated semilunar cartilage of the right knee.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2015).

9.  Prior to September 3, 2013, the criteria for a disability evaluation in excess of 10 percent for instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

10.  From September 3, 2013, the criteria for a compensable evaluation for instability of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in June 2006.  

In cases such as this where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case as the Veteran has not alleged any prejudice.

VA has obtained the Veteran's service records, VA records, and Social Security Administration (SSA) records.  VA has assisted him in obtaining evidence, afforded him examinations, obtained medical opinions as to the severity of the disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  The hearing was adequate as the presiding VLJ explained the issues and elicited testimony that would tend to support the Veteran's contentions regarding the characterization of his service.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that overall the VA examinations obtained in this case are adequate.  Despite any deficiencies identified by the Board in any examinations, overall, the Veteran has been afforded numerous VA examinations and they are predicated on a substantial review of the record and medical findings.  They consider the Veteran's complaints, symptoms, history and assertions.  Based upon the examination reports the Board is able to make informed decisions on the claims.  As the examination reports ultimately provide sufficient information such that the Board can render informed determinations, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

General Laws and Regulations Pertaining to Increased Disability Evaluations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted. See Fenderson v. West, 12 Vet. App. 119 (1999). 

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral CTS

In rating neurological symptoms, the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances are to be considered. 38 C.F.R. § 4.120.

Diagnostic Code 8515 provides that a 10 percent rating is warranted for mild incomplete paralysis of the median nerve for either side; a 20 percent rating is warranted for moderate paralysis of the minor side, 30 percent for the major side; a 40 percent rating is warranted for severe incomplete paralysis of the minor side, 50 for the major side; a 60 percent rating is warranted for complete paralysis, the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand), pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended, cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm, flexion of wrist weakened, pain with trophic disturbances of the minor side, 70 percent for the major side.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  The words "moderate," "moderately severe," and "severe" are not defined in the rating schedule and the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

Normal ranges of motion of the wrist are to 70 degrees in dorsiflexion, and to 80 degrees in palmar flexion.  38 C.F.R. § 4.71, Plate I.

38 C.F.R. § 4.71a, Diagnostic Codes 5214 and 5215 (2015), provide disability evaluations for wrist ankylosis and limitation of motion, respectively.  To qualify for the minimum compensable evaluation of 30 percent (major)/20 percent (minor) disabling available under Diagnostic Code 5214 (wrist ankylosis) for major joints, the service-connected disability must be manifested by favorable ankylosis of 20 to 30 degrees of dorsiflexion.  The next higher evaluation of 40 percent (major)/30 percent (minor) disabling is available where the veteran's wrist ankylosis is in any other position except favorable.  Finally, the maximum evaluation of 50 percent (major)/40 percent (minor) disabling is available under Diagnostic Code 5214 where the veteran's ankylosis is unfavorable, is in any degree of palmar flexion, or is associated with ulnar or radial deviation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214.  An evaluation of 10 percent disabling is available under Diagnostic Code 5215 for limitation of motion of either wrist where the veteran's wrist is limited in palmar flexion in line with the forearm or whether the veteran's dorsiflexion is less than 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215.

VA examination in July 2006 disclosed CTS bilaterally with an onset 2 years prior.  The Veteran related tingling and numbness of the fingertips.  He reported weakness of the fingers.  He was treated with splints on both wrists.  Dorsiflexion of each wrist was to 70 degrees.  Palmar flexion was to 80 degrees, bilaterally.  Adduction was to 25 degrees, bilaterally, and abduction was to 45 degrees bilaterally.  Bilateral external rotation was to 60 degrees; internal rotation of each wrist was to 40 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Neurological examination of the upper extremities revealed normal motor and sensory function.  Reflexes were 2+.  

During March 2010 examination, the Veteran reported tingling and numbness of the fingers.  The Veteran also described weakness and difficulty holding objects with one hand.  Symptoms occurred intermittently, as often as daily.  During flare-ups the Veteran had difficulty with typing and holding objects for more than 2 to 3 minutes.  Right wrist dorsiflexion was to 50 degrees.  Right palmar flexion was to 60 degrees.  Right radial deviation was to 20 degrees.  Right ulnar deviation was to 40 degrees.  Left wrist dorsiflexion was to 60 degrees.  Left palmar flexion was to 60 degrees.  Left radial deviation was to 20 degrees.  Left ulnar deviation was to 40 degrees.  Hand strength was within normal limits and examination of hand dexterity was normal, as well.  Neurological examination showed normal motor and sensory function, as well as normal reflexes.  

In March 2011, the Veteran testified that initially his CTS caused tingling and numbness in his fingers.  He related that he found himself dropping small objects when he had to do more typing.  He testified that the condition had caused him some interference in his job, in that he had to take occasional breaks to rest his upper extremities.  

VA examination on June 29, 2011, reflects that the Veteran complained of dropping things more from his hands.  He had not had any treatment for his CTS.  The Veteran was noted as left hand dominant.  There was an overall decrease in hand strength bilaterally, as well as a decreased in dexterity.  Weakness and pain were noted in the thumb and index finger, with occasional symptoms in all fingers, bilaterally.  Bilateral CTS was assessed.  Examination of the digits of each hand was normal.  Left dorsiflexion was from zero to 45 degrees.  Left palmar flexion was from zero to 85 degrees.  Left radial deviation was zero to 30 degrees.  Left ulnar deviation was from zero to 55 degrees.  Right dorsiflexion was from zero to 55 degrees.  Right palmar flexion was from zero to 90 degrees.  Right radial deviation was zero to 25 degrees.  Right ulnar deviation was from zero to 45 degrees.  Pain was noted objectively following repetitive use, but caused no additional limitation.  The Veteran was then employed, but avoided typing.  

Following the Board's last remand of this matter, the Veteran was afforded a VA examination in September 2014.  Examination then resulted in an assessment of bilateral CTS, resolved.  The Veteran then related that he felt his hands were worsening, even with use of braces.  He stated he was dropping objects more, and had a decreased grip.  He reported constant pain, and numbness to the hands when sleeping.  He commented that the wrist would lock up, but there was no swelling or bruising.  Muscle strength testing was 5/5 in all relevant areas.  Grip and pinch were notably 5/5 as well.  There was no muscle atrophy.  Reflexes were all 2+.  Sensory examination was normal.  EMG studies were normal.  The examiner remarked that the Veteran had no diagnosis of CTS, as the condition had resolved.  Bilateral palmar flexion was from zero to 80 degrees, and bilateral dorsiflexion was from zero to 70 degrees.  The Veteran could finger tap the digits against the thumb, and without any gap, bilaterally.  On range of motion testing the Veteran did not complain of pain, weakness, fatigability, or incoordination.  

Preliminarily, the Board makes the threshold finding that the Veteran's left hand is his dominant hand.  With respect to the assigned staged evaluations for CTS of each hand, the Board also finds that the AOJ has transposed the assigned evaluations of the left and right upper extremities, as the left is the dominant hand.  In reaching the decision below, the Board has properly addressed the left upper extremity as dominant, and the right is the non-dominant upper extremity.  Because these evaluations are for initial staged ratings, this is not a case in which a reduction is contemplated.  Fenderson, supra.  Moreover, the Board's re-characterization does not result in any decrease in the overall amount of compensation paid to the Veteran.  The percentages remain the same, albeit for the opposite upper extremities.  VAOPGCPREC 71-91 (Nov. 1991); VAOPGCPREC 29-97 (Aug. 1997).  Thus, no due process concerns arise from this action.  

Initially, the Board notes that application of Diagnostic Codes 5214 and 5215 would not result in the assignment of an increased evaluation.  Ankylosis or anything approximating such a finding has never been shown.  Repeated range of motion studies of the wrists did not demonstrate palmar flexion limited in line with the forearm, and dorsiflexion has always been well in excess of 15 degrees.  38 C.F.R. § 4.71a.  

Prior to June 29, 2011, an evaluation in excess of 10 percent is not warranted for CTS of the right (non-dominant) hand.  July 2006 and March 2010 VA examinations reflect subjective complaints of numbness and tingling, as well as difficulty in grasping objects.  The Veteran reported problems with typing.  However, neurological examination was normal with respect to motor and sensory function during both examinations.  Under these circumstances, the Board cannot conclude that the CTS of the right hand manifested by more than mild incomplete paralysis.  38 C.F.R. §§ 4.6,  4.124a.  The Veterans subjective complaints are consistent with this characterization.  

From June 29, 2011, an evaluation of 20 percent, but no greater, is warranted for CTS of the right hand.  The AOJ has made the finding, regardless of the side of the extremity, that CTS has manifested by moderate incomplete paralysis.  In this regard, the Board notes that VA examination on June 29, 2011, documents complaints of decreased strength and dexterity, with noted weakness in the thumb and index finger, and occasional symptoms in all fingers.  Examination in September 2014 showed by objective EMG testing that the Veteran's CTS had resolved.  Sensory and motor examination were normal in September 2014.  At its worst extent, CTS of the right hand manifested by weakness in the thumb and index finger, with occasional symptoms in all fingers.  Taking this into account, the Board concludes that CTS of the right hand manifested by moderate, but not severe incomplete paralysis.  Certainly, it did not manifest by complete paralysis.  Thus, in the absence of more severe incomplete or complete paralysis, an evaluation in of 20 percent, but no greater, is warranted for the right (non-dominant) hand from June 29, 2011.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Prior to June 29, 2011, an evaluation in excess of 10 percent is not warranted for CTS of the left hand.  July 2006 and March 2010 VA examinations reflect subjective complaints of numbness and tingling, as well as difficulty in grasping objects.  The Veteran reported problems with typing.  However, neurological examination was normal with respect to motor and sensory function during both examinations.  Under these circumstances, the Board cannot conclude that the CTS of the right hand manifested by more than mild incomplete paralysis.  38 C.F.R. §§ 4.6,  4.124a.

From June 29, 2011, an evaluation of 30 percent, but no greater, is warranted for CTS of the left, dominant, hand.  The AOJ has made the finding, regardless of the side of the extremity, that CTS has manifested by moderate incomplete paralysis.  VA examination on June 29, 2011, documents complaints of decreased strength and dexterity, with noted weakness in the thumb and index finger, and occasional symptoms in all fingers.  Examination in September 2014 showed by objective EMG testing that the Veteran's CTS had resolved.  Sensory and motor examination were normal in September 2014.  At its worst extent, CTS of the left hand manifested by weakness in the thumb and index finger, with occasional symptoms in all fingers.  Taking this into account, the Board concludes that CTS of the right hand manifested by moderate, but not severe incomplete paralysis.  Certainly, it did not manifest by complete paralysis.  Thus, in the absence of more severe incomplete or complete paralysis, an evaluation in of 30 percent, but no greater, is warranted for the left (dominant) hand from June 29, 2011.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

Bilateral Pes Planus and Bunionectomies

Under Diagnostic Code 5276, pes planus warrants a 10 percent evaluation when moderate, weight-bearing line over or medial to great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent evaluation may be assigned for severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A maximum 50 percent evaluation may be assigned for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2015).

Diagnostic Code 5280 provides for a maximum 10 percent disability rating for unilateral hallux valgus with resection of the metatarsal head, or severe enough to be equivalent of amputation of the great toe.  38 C.F.R. § 4.71a (2015).  

The Board finds that the other Diagnostic Codes pertaining to the feet are not for application in this case.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
Diagnostic Code 5277 provides ratings on the basis of weakfoot.  However, the evidence discussed below specifically shows that the Veteran does not have any muscular atrophy, circulatory disturbance, or weakness characteristic of weakfoot (as described in the rating criteria).  Therefore, Diagnostic Code 5277 is not applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5277.

Diagnostic Code 5278 for claw foot (pes cavus) is not for application in this case as, even considering the various assessments regarding the Veteran's foot disability in the record, there is no indication of any diagnosis of pes cavus and clinical findings show no pes cavus.  The Veteran does not contend otherwise.  38 C.F.R. § 4.71a, Diagnostic Code 5278.

Diagnostic Code 5279 for metatarsalgia, anterior (Morton's Disease), provides for a maximum evaluation of 10 percent, whether the disability is unilateral or bilateral. 38 C.F.R. § 4.71a, Diagnostic Code 5279.  As outlined below, the Veteran's disability of the right foot has not manifested by Morton's Disease; thus, this diagnostic code is not for application in this case.

Diagnostic Code 5281 for hallux rigidus is not for application in this case as, even considering the various diagnoses for the Veteran's foot disability suggested in the record, there is no indication of any diagnosis of hallux rigidus and clinical findings show no hallux rigidus.  The Veteran does not contend otherwise.  38 C.F.R. § 4.71a, Diagnostic Code 5281.

Diagnostic Code 5282 provides ratings on the basis of "hammer toe" deformity.  The evidence discussed below does not show hammer toe deformity of all toes; the Veteran does not contend so, and none of the evidence of record suggests otherwise.  Therefore, Diagnostic Code 5282 is not applicable in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5282.

Diagnostic Code 5283 for malunion or nonunion of tarsal or metatarsal bones is not for application in this case as there is no indication of any malunion or nonunion of tarsal or metatarsal bones; clinical findings show no malunion or nonunion of tarsal or metatarsal bones.  The Veteran does not contend otherwise.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

Diagnostic Code 5284 provides criteria for rating other foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284.  This diagnostic code is discussed below.

At VA examination in July 2006, the Veteran complained of constant pain in the midfoot, bilaterally.  He described the pain as squeezing, burning, aching and oppressing in nature, as well as sharp and "cramping."  He related pain at a level of 8/10, relieved by rest.  He was able to function without medication at the time of the pain.  He reported stiffness, fatigue and swelling, particularly with walking and standing.  Bilateral pes planus was assessed.  Examination also resulted in assessment of arthritis of the left mid-foot, bony exostosis of the left foot.  Examination noted a history of bunionectomy, resection, and exostectomies.  From a functional standpoint, the examiner remarked that functional impairment included limited standing or walking due to pain.  

On objective examination, the Veteran's posture and gait were within normal limits, although the Veteran required a cane for ambulation due to foot pain.  Examination of each foot revealed no tenderness, weakness, edema or disturbed circulation.  Pes planus was present, with a moderate degree of valgus.  The left foot showed forefoot/midfoot malalignment of a slight degree.  There was deformity of marked pronation.  There was no tenderness to palpation of the right foot plantar surface.  The right Achilles was in good alignment.  On the left, there was a moderate degree of valgus, with slight forefoot/midfoot malalignment.  There was deformity of marked pronation, but no tenderness to palpation of the left foot plantar surface.  The Achilles was in good alignment.  Pes cavus was not present.  There were no hammer toes.  Morton's Metatarsalgia was ruled out.  There was no hallux valgus, or hallux rigidus.  The Veteran did not have any limitation with standing or walking, and did not use any type of shoe support.  

VA examination in May 2007 reflected assessment of pes planus and status-post bunionectomy.  The Veteran reported constant pain in the feet, exacerbated by standing and walking.  Examination of the feet and toes was normal, although the Veteran had flatfeet.  There was no valgus deformity, or other signs of deformity in either foot.  There was no tenderness.  Alignment was good.  He did not have clawfeet (pes cavus).  Dorsiflexion of the toes caused no pain.  The metatarsal heads showed no tenderness.  There were no hammertoes.    He did not have Morton's Neuroma.  Hallux vagus and hallux rigidis were absent.  The Veteran used orthotics, and there was limitation of function of standing or walking.  Pes planus and status-post bunionectomy were assessed.  Surgical fusion of the 1st, 2nd and 3rd tarso-metatarsal joints was noted.  

VA examination in March 2010 notes pes planus, left foot, status-post bunionectomy and other surgeries.  The Veteran reported constant pain, exacerbated by physical activity.  He related stiffness as well, at rest, and that with standing and walking he had pain, weakness, stiffness, swelling and fatigue.  The Veteran treated with orthotics.  Examination of the feet showed no tenderness, painful motion, weakness, heat, redness, instability, atrophy or disturbed circulation.  There was active motion in the metatarsophalangeal joint of the left great toe.  Palpation of the plantar surfaces showed no tenderness.  Alignment of the Achilles was normal on weight-bearing.  There was pes planus, with a moderate degree of valgus present.  The right foot showed forefoot-midfoot malalignment of a moderate degree.  There was no deformity, including marked pronation.  Pes cavus was not present.  There were no hammertoes.  Morton's Metatarsalgia was not present.  There was no hallux valgus or hallux rigidis.  There was no limitation with standing and walking found objectively.  Symptoms were apparently relieved with shoe inserts.  X-rays showed significant pes planus and mild DJD of the first MTP joint.  

At his March 2011 Board hearing, the Veteran offered a history of numerous surgeries on his left foot.  He related that his foot looked as if the swelling had never gone away.  He used orthotics for treatment.  He complained of pain on an almost daily basis, as well as spasms.  He stated that he limped.  

During VA examination in June 2011 the Veteran reported pain at the top of the midfoot and near the toes, as well as swelling, stiffness and fatigability.  The Veteran used a cane, indicated due to knee pain.  He reported a history of corrective inserts, with poor efficacy in relieving his symptoms.  

Objective examination of each foot showed no swelling, instability, weakness or abnormal weightbearing.  There was evidence of painful and tender motion.  The Veteran reported mild pain with manipulation, particularly tenderness of the medial foot and arch.  There were no apparent hammertoes, hallux valgus or rigidus, skin or vascular abnormality, pes cavus, or evidence of malunion of the tarsal or metatarsal bones.  Achilles alignment was normal.  There was forefoot malalignment bilaterally, but no pronation.  No arches were present, and there was pain on manipulation.  Weight bearing was over the great toes.  Postoperative changes and pes planus were assessed.  

VA examination in September 2014 resulted in assessment of bilateral pes planus and hallux valgus, and degenerative arthritis of the left foot with a history of numerous surgeries on that foot.  The Veteran reported constant pain and swelling in the left foot.  He wore orthotics in his shoes.  The left foot and toe were aggravated by any movement and weight baring.  He has spasms of the foot, and related flare-ups "all day every day," based upon his activity.  Both feet exhibited pain on use, with was not accentuated on manipulation.  There was no pain on manipulation of the feet, although there was indication of swelling on use, bilaterally.  The Veteran did not have characteristic calluses.  Orthotics were ineffective.  There was not extreme tenderness of the plantar surfaces on one or both feet and there was no decreased longitudinal arch height on weight-bearing.  There was no evidence of marked deformity, or marked pronation.  For both feet the weight-bearing line did not fall over or medial to the great toe.  There was no deformity other than pes planus.  The Veteran did not have marked inward displacement and severe spasm of the Achilles' tendon on manipulation.  The examiner assessed symptoms due to left hallux valgus, characterized as mild to moderate in degree, noting the history of bunionectomies.  Physical examination did not produce foot pain.  Functional impairment was not to the extent that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran had no other foot injuries or conditions not diagnosed.  

Initially, the Board will address whether the Veteran is entitled to an evaluation in excess of 30 percent for bilateral pes planus.  Diagnostic Code 5276 provides for a maximum 50 percent schedular evaluation for bilateral flatfeet.  Such an evaluation requires evidence of pronounced flatfeet, marked pronation, extreme tenderness of the plantar surfaces, marked inward displacement and severe spasm of the tendo Achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Board acknowledges VA examination in July 2006 references marked pronation, and that the Veteran has reported that the use of orthotics has been ineffective.  However, no evidence or VA examination did indicates extreme tenderness of the plantar surface, marked inward displacement or spasm of the tendo Achillis.  In the absence of any such findings, a 50 percent maximum schedular evaluation must be denied.  Fenderson, supra.

The AOJ has assigned separate evaluations for each foot, status-post bunionectomy under Diagnostic Code 5280, which provides for evaluation of hallux valgus and a single, maximum, 10 percent evaluation.  This Diagnostic Code provides for exact evaluation of the Veteran's disability, i.e. hallux valgus status-post bunionectomy.  The Board has considered the application of Diagnostic Code 5284, which provides for evaluation of foot injuries, other.  However, because the rating schedule provides for evaluation of the Veteran's disability, this diagnostic code is not applicable.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).

Right Knee

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion. 38 C.F.R. § 4.71, Plate II.

The Veteran's right knee disability is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 5010 refers the rater to evaluate the condition as degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Prior to September 3, 2014, the right knee was assigned a separate 10 percent evaluation for slight instability of the knee.  Thereafter, this evaluation was discontinued.  38 C.F.R. § 4.71a, Diagnostic Code 5257.   From September 3, 2014, the right knee is evaluated as 20 percent disabling for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  Because these evaluations are for initial staged ratings, this is not a case in which a reduction is contemplated.  Fenderson, supra.  

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups. Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling. Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a. Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.

38 C.F.R. § 4.71a, Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg. Flexion of the leg limited to 60 degrees is rated noncompensably (zero percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensably (zero percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling. 38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling. Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling. 38 C.F.R. § 4.71a.

The terms "slight," "moderate," and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R § 4.6.

Diagnostic Code 5263 provides a maximum 10 percent evaluation for genu recurvatum.  38 C.F.R. § 4.71a. 

VA examination in June 2006 documented a history of meniscal tear with degenerative arthritis since 2004.  The Veteran reported weakness and an inability to stand for more than 15 minutes, stiffness, giving way, locking, popping, and fatigability.  He related pain at a level of 10/10, but denied incapacitation.  
Examination of the right tibia and fibula showed normal findings.  There was joint effusion.  Flexion was to 120 degrees.  Extension was full to zero degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The ligaments were stable and within normal limits.  The medial and lateral meniscus test of the right knee was within normal limits.  The examiner assessed status-post meniscal tear, posterior horn, right knee with degenerative arthritis.  

A June 2006 MRI report reflects an extensive tear of the posterior horn medial meniscus.  In July 2006, the Veteran underwent arthroscopic debridement for a torn medial meniscus of the right knee.  See July 2006 operative report from Fredericksburg Ambulatory Surgery Center.  

Of record is an October 2006 MRI report of the right knee.  The report documents that the medial meniscus may have then been chronically torn, but without contrast assessment thereof could not be made.  

A November 2008 VA orthopedic surgical consult record reflects a history of a torn meniscus, with surgical repair on 3 separate occasions, with no relief of symptoms.  The Veteran was not then in any acute distress and had no antalgic gait and required no assistive devices.  There was minimal to no swelling, erythema or effusion.  There was varus alignment.  Extension was full to zero degrees, and flexion was to 110 degrees.  The knee was stable to valgus and varus stress, with a +1 laxity with valgus stressing.  Lachman's sign was positive.  Degenerative joint disease was assessed.  Joint replacement was discussed, 

A June 2009 VA orthopedic clinic not documents significant genu varum in both knees, with stable collateral ligaments.  Lachman's test was negative.  Extension was full to zero, and flexion was to 120 degrees.  

In July 2009 the Veteran underwent a right high tibial osteotomy.  The VA records document minimal to no swelling, erythema, or effusion.  He had a varus alignment Range of motion was zero to 110 degrees.  The knee was stable to valgus and varus stress with +1 laxity with valgus stressing.   He had a negative anterior and a negative posterior drawer test.  Lachman's was positive with laxity of +1.

An October 2009 VA orthopedic surgery note reflects that post-operatively, the Veteran was non-weight-bearing.  He had minimal pain and flexion was to 90 degrees.  Extension was full to zero degrees.  

The Veteran was examined again in October 2009.  At this time he continued to report pain, weakness, fatigability, swelling and giving way of the joint.  He had difficulty with prolonged walking and standing, and had flare-ups with activity.  He was still non-weight-bearing post-operatively.  Examination showed swelling, tenderness and guarding of movement.  There were no signs of instability, abnormal motion or effusion.  There was no genu recurvatum or locking pain.  There was crepitus.  Extension was full to zero degrees.  Flexion was to 100 degrees, limited by pain at this point.  Joint function was obviously limited post-operatively.  

A VA orthopedic surgery clinic note dated in December 2009 reflects that the Veteran was overall doing fairly well.  He reported good pain control and good range of motion.  Extension was to zero degrees and flexion was to 110 degrees.  

VA examination in March 2010 reflects the Veteran's complaints of pain, weakness, stiffness, tenderness, fatigability, and "dislocation."  He denied redness, locking, drainage, effusion and subluxation.  He reported flare-ups with activity, including climbing stairs.  He was unable to fully bend the knee with a flare-up.  Objective examination showed weakness and guarding of movement.  There were no signs of edema, instability, abnormal movement, effusion, tenderness, redness, heat, deformity, malalignment or drainage.  There was no subluxation.  Extension was to zero degrees and flexion was to 100 degrees and repetitive range of motion was possible with no additional loss of motion.  Tests of the ligaments and menisci were normal.  X-rays showed advanced osteoarthritis, predominately in the medial compartment of the joint.  

In March 2011 the Veteran offered a history of several surgeries to the right knee, with little relief.  He was unable to fully extend or flex the knee, and reported difficulty with tasks such as climbing stairs.  

During VA examination in June 2011 the Veteran offered a history of torn meniscus, with a history of meniscectomy.  He treated with medication and injections, with poor reported response.  The Veteran reported giving way, instability, pain stiffness, weakness, incoordination, and decreased speed of joint motion.  There was no history of dislocation or subluxation.  He reported locking episodes several times per week, and repeated effusions.  He described swelling, but no flare-ups.  Flexion was to 110 degrees and extension was full to zero degrees.  The ligaments were stable.  

In November 2012, the Veteran underwent a right knee medial femoral chondroplasty and partial medial meniscectomy, with a medial meniscal tear assessed pre-operatively.  See November 2012 Surgi-Center of Central Virginia Operative Report.  

Physical therapy notes dated in November and December 2013 document active range of motion of the right knee with extension limited to 15 degrees and flexion limited to 120 degrees.  

A March 2014 note from Atlanta Knee and Shoulder reflects continued complaints regarding the knee.  Physical examination reflected an antalgic gait, favoring the right lower extremity.  There knee appeared valgus.  Extension was to 5 degrees and flexion was to 120 degrees.  The ligaments were stable on examination.  Motor strength was 5/5.  A total knee replacement was discussed.  

An April 2014 record from Atlanta Knee and Shoulder reflects continued complaints of pain.  Examination showed no significant effusion, and an apparently valgus appearing knee.  Extension was to 5 degrees and flexion was to 120 degrees.  The ligaments were stable on examination.  Motor strength was 5/5.  

VA examination on September 3, 2014, documents assessment of chondromalacia with postoperative and degenerative arthritis of the right knee.  The Veteran then complained of constant pain in the right knee, aggravated with activity.  He described flare-ups with walking and activity.  Flexion was to 115 degrees, and extension was full to zero degrees.  There was no objective evidence of pain on motion.  Repetitive use did not cause additional limitation.  There was no pain to palpation.  Muscle strength was 5/5.  Joint stability tests were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran had a history of meniscectomy, and the examiner indicated a meniscal tear with frequent episodes of joint "locking" and frequent episodes of joint pain.  Flare-ups could not be quantified because the Veteran was not experiencing one during the examination, although he reported 3 to 4 episodes per week, characterized by pain.  

A September 2014 note from Atlanta Knee & shoulder reflects no significant effusion.  Range of motion was from 3 to 125 degrees.  Ligaments were stable.  Strength was 5/5.  

An October 2014 record from Atlanta Knee & Shoulder documents continued treatment for the right knee, with complaints of pain.  The Veteran had an antalgic gait.  There was varus deformity.  Range of motion was from 5 degrees of extension to 125 degrees of flexion.  Ligaments were stable.  Muscle strength was 5/5.  There was no focal joint line tenderness.  The knee was injected with Euflexxa.

A February 2015 record from Atlanta Knee & Shoulder reflects a history of injections to the right knee, with some relief of pain and discomfort.  The Veteran had a slight antalgic gait favoring the left leg.  There was mild varus deformity, with no significant effusion.  Extension was to 3 degrees, and flexion was to 130 degrees.  There was crepitus, but no joint line tenderness.  The ligaments were stable on examination.  

April and May 2015 records from the Atlanta Orthopaedic Institute reflect no mass or swelling of the right knee and mild genu varum deformity.  There was no tenderness.  Active range of motion exhibited crepitus, and flexion was to 125 degrees with extension limited to 5 degrees.  There was no laxity or ligamentous instability.  Strength was 5/5.

Effective September 3, 2014, the AOJ assigned the right knee disability a 20 percent evaluation under Diagnostic Code 5258, which provides maximum 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Prior to that date, a 10 percent evaluation was assigned under Diagnostic Code 5257, which provides for evaluation of recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  

In resolving any doubt in the Veteran's favor, the Board concludes that throughout the course of the claim, excluding the periods of temporary total disability, a 20 percent evaluation is warranted under Diagnostic Code 5258.  In reviewing the evidence, the history indicates that since the inception of the claim in 2006, the Veteran has had numerous surgeries on his right knee.  A torn meniscus has been a fairly consistent finding, and the record indicates episodes of "locking," pain and effusion into the joint.  Thus, a 20 percent evaluation is warranted under Diagnostic Code 5258 from 2006, and thus, prior to September 3, 2014.  

Further, prior to September 3, 2014, the right knee was evaluated under Diagnostic Code 5257, which provides for evaluation of recurrent subluxation or lateral instability.  A 10 percent evaluation was assigned for slight manifestations.  In this regard, the Board notes that prior to September 3, 2014, the record largely demonstrates intact and stable ligaments, and no evidence of subluxation.  On a few occasions, +1 laxity was noted with valgus stressing, and Lachman's was positive in this regard.  Lachman's test is a test of the anterior cruciate ligament.  2 S. Turek, Orthopaedics: Principles and Their Application, at 1,292 (4th ed. 1984).  Given the infrequent notations of slight laxity, the Board does not find that the instability is properly characterized as moderate or severe.  Thus, an evaluation in excess of 10 percent is not warranted prior to September 3, 2014.  

The Board has considered the assignment of a separate compensable evaluation under Diagnostic Code 5257 from September 3, 2014, as this would not violate the rule against pyramiding.  In considering separate disability ratings under Diagnostic Code 5258 and Diagnostic Code 5257, because the two ratings address impairment arising from the separate ligaments, rated under Diagnostic Code 5257, and impairment arising from a torn medial meniscus, rated under Diagnostic Code 5258, the two ratings are separate, representing two separate disabilities and involving two different parts of the right knee, which would not violate the prohibition against pyramiding.

Nevertheless, VA examination on September 3, 2014, showed no ligamentous instability.  There was no evidence or history of recurrent patellar subluxation or dislocation.  Subsequent medical records document continued clinical findings of stable ligaments.  No evidence indicates recurrent subluxation.  Thus, from September 3, 2014, a compensable evaluation is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Fenderson, supra.  

The Board has also considered whether the Veteran would be entitled to a greater than 20 percent evaluation for limitation of motion.  As outlined above, flexion of the right knee has never been limited to 60 degrees or less.  However, extension was limited to 15 degrees in December 2013, and to 5 degrees on several occasions thereafter.  Limitation of extension limited to 15 degrees would substantiate a 20 percent evaluation under Diagnostic Code 5261, or that equal to the evaluation provided under Diagnostic Code 5258 throughout the relevant period.  It is improper for the Board to consider any diagnostic code addressing limitation of motion providing for a less than 20 percent evaluation, because Diagnostic Code 5258 contemplates limitation of motion in the 20 percent evaluation.  38 C.F.R. § 4.14.  Thus, in order to substantiate a higher award, the evidence would have to indicate extension limited to 20 degrees or more.  No evidence indicates extension limited to such an extent.  Flexion has never been limited to a compensable degree.  Thus, a higher evaluation is not warranted under either Diagnostic Code 5260 or 5261, to the extent they could provide for a higher award than that assigned under Diagnostic Code 5258.  Fenderson, supra.  




Extraschedular Consideration

The remaining question is whether an extraschedular evaluation is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected sinusitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established rating criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria provide exact standards for evaluating pes planus, hallux valgus, CTS (impairment of the median nerve) and disability of the right knee, including osteoarthritis, dislocated semilunar cartilage, and the extent of limited and painful motion, as well as other symptomatology, if present.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disorder, and all symptoms have been attributed to specific disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to an initial evaluation in excess of 10 percent for CTS of the right hand from April 1, 2006, through June 28, 2011, is denied.  

Entitlement to an initial 20 percent evaluation, but no greater, is assigned for CTS of the right hand, effective June 29, 2011.

Entitlement to an initial evaluation in excess of 10 percent for CTS of the left hand from April 1, 2006, through June 28, 2011, is denied.

Entitlement to an initial 30 percent evaluation, but on greater, is granted for CTS of the left hand, effective June 29, 2011.

Entitlement to an initial evaluation in excess of 10 percent for left foot status-post bunionectomy, excluding periods of temporary total disability, is denied.

Entitlement to an initial evaluation in excess of 10 percent for right foot status-post bunionectomy is denied.

Entitlement to an initial evaluation in excess of 30 percent for bilateral pes planus is denied.  

Entitlement to a 20 percent evaluation, but no greater, is granted for dislocated semilunar cartilage of the right knee, effective April 1, 2006.  

Entitlement to an initial evaluation in excess of 10 percent for instability of the right knee is denied prior to September 3, 2014. 

Entitlement to an initial separate compensable evaluation for instability of the right knee is denied effective September 3, 2014.  


REMAND

As referenced above, the Veteran is claiming entitlement to a TDIU, to include as related to the disabilities addressed herein.  A review of the record indicates that the Veteran medically retired in 2013.  The Veteran filed a formal TDIU claim in July 2015.  The AOJ developed the TDIU claim, and denied it in a November 2015 rating decision.  Under Rice the Board has jurisdiction over the TDIU claim.  

In developing the TDIU claim, the AOJ initially requested information from the Veteran's employer, but was told to readdress its request to another address.  See September 2015 letter from employer.  The AOJ readdressed and apparently sent its request to the proper address.  See September 2015 VA Form 21-4192 (Request for Employment Information).  However, it does not appear that the AOJ received a response to its request, or ever followed up.  VA has a duty to make as many requests as necessary to obtain records in the custody of a Federal department or agency unless concluding they do not exist or that further efforts to obtain them would be futile. 38 C.F.R. § 3.159(c)(2).  Upon remand, VA should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Re-send the September 2015 VA Form 21-4192 regarding the Veteran's claim of entitlement to a TDIU to the address of his employer, as disclosed on that form.  Request the Veteran's assistance, if necessary.  A negative response is required if any such records are unavailable.  Any negative results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).  

2.  After the development directed in paragraph 1 has been completed to the extent possible, and after conducting any indicated additional development, review the record and readjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


